Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Park et al (Nature Comm, March 2020).
The Park et al reference teaches a method of growing titanium dioxide, note entire reference.  A sacrificial layer is first grown on a substrate, note page 2.  Then the titanium dioxide is deposited onto the sacrificial layer in the rutile phase, note page 2.  The sacrificial layer is of a different metal then titanium, note page 3.  The amount of oxygen vacancy in the sacrificial layer is increased due to the titanium dioxide deposition, note page 3.  
With regards to claim 2, the temperature is less than 150c, note page 2
	With regards to claim 3, the oxygen partial pressure is 12mtorr, page 3
	With regards to claim 4, the bragg reflection in the sacrificial layer  at the (002) is less after deposition, note page 4. 
	With regards to claims 5 to 7, vanadium oxide is the sacrificial layer, note page 3 and 4, which losses oxygen during deposition, and is trivalent.
	With regards to claim 8, the process is an epitaxial deposition , note page 8.
	With regards to claim 9, the titanium dioxide is deposited in the (001) direction page 8.
	With regards to claim 10, the substrate is a titanium dioxide substrate in the (001) direction, note page 8. 

			Examiner’s Remarks

Claims 11 to 20 are allowable over the art of record, as the prior art does not teach the use of two separate temperatures during growth nor render that process step obvious to one of ordinary skill in the arty.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714